McCay, Judge,
dissenting.
I agree with the majority of the Court that, under section 813 of the Eevised Code, a corporation is only taxable “ upon the amount of its capital stock paid in.” Some verbal criticism may, perhaps, be made upon the language, leading to a *394different view, but the natural, common sense reading of the whole section, especially if the last clause (now repealed, but a part of the Act when passed,) be considered. Any other view would be very unfair to the corporation, since they would have been taxed upon their whole stock, and then, also, upon their net annual profits.
But, in my judgment, this section of the Code is not now of force, for the reason that it is inconsistent with the 27th section of the 1st Article of the Constitution of 1868. The last clause of that section is in these words: “ Taxation upon property shall be ad valorem only, and uniform upon all species of property taxed.” This section engrafts a new feature into our Constitution, and is, to my mind, clearly inconsistent with the section of the Code referred to.
A corporation, though a creature of the law, is, nevertheless, in many respects, a person. As the owner of property, of houses, and lands, and personal effects, it imposes precisely the same burdens on the State as do private persons. When section 813 of the Code became the law, the Legislature was under no restraint, as to its taxing power. It might tax property specifically, or ad valorem, at its pleasure, and it was not required by the Constitution to make the taxes uniform upon all species of property taxed. But the 27th section, Article I., of the Constitution, expressly limits the taxing power of the General Assembly. It can now lay no taxes upon property, except ad valorem, and all taxes must be uniform upon all species of property taxed. What does this mean ? Clearly, that property shall be taxed according to its value, and that property in one person’s hands, or in one part of the State, shall not be taxed differently from the same property in another person’s hands, or in another part of the State.
The section of the Code under consideration is intended to tax the property of corporations. In perfect accord with its constitutional power, at the time, it assumes that every corporation has taxable property to the amount of its capital *395stock paid in. Sometimes this is true, but only sometimes. Very often its property is not nearly so large as the capital stock paid- in. Corporations, like individuals, sometimes manage badly, or meet with misfortunes by flood and fire and fraud. Sometimes, directly the contrary is true. By wise investments and proper management, by fortunate appreciation of property purchased, and by other means, corporations are often worth more, a great deal, than the amount of capital stock paid in. More emphatically still is it true, that corporations often have possession of, and own, very large amounts of property beyond the capital stock paid in. In these days of credit and of bonds, it is a very common thing for large and small corporations to be the owners and managers of property built or bought upon credit, with very little capital stock actually invested.
Under this section of the Code, however, the property of the company may have decreased by losses, depreciation, or otherwise. However its property may have appreciated, or however it may have become the owner of property, by building, constructing or buying upon credit, but one rigid rule of taxation is to be applied. It is to be taxed according to the amount of capital stock paid in. If its stockholders have paid in $100,000 00, it is to be taxed upon that sum, at the same rate, per cent., as the property of other people is taxed. If its houses be burned, if its property has depreciated, or has all been sqandered, it is still assumed to be the owner of $100,000 00, of property, for taxation. If it has proved a success, and its $100,000 00 has become $200,000 00, or, what is more usual, if it is carrying on large operations on credit, has extensive buildings, or long lines of railroad built upon credit, it is assumed to be the owner of property to the amount of $100,000 00. This is not, in my opinion, taxing ad valorem. True, the tax is to be a certain rate per cent.; but an arbitrary value is fixed, and the rate per cent, is laid upon that. One corporation is the owner of property worth $100,000 00, another is the owner of property worth *396$1,000,000 00. The stockholders of each have paid in $100,000 00, and both are assumed to have that amount of taxable property, and the same rate per cent, being put upon it, at this assumed value, it is claimed that the tax is ad valorem.
I am not discussing the justice or propriety of such a mode of taxation, but its consistency with that clause of the Constitution which declares that all taxes upon property shall be ad valorem. When this section of the Code was adopted the Legislature might or might not, at its discretion, take this mode of ascertaining the taxable property of a corporation. Taking the State over, it may be that as much revenue would come in by this way as any other. It may be, too, that this mode of taxing corporations is not unjust. But, as I have said, this is not the question. Is it ad valorem, according to value ? Is it, or not, inconsistent with the Constitution of 1868 ? It may be very just and fair, but if it is not ad valorem it is unconstitutional and void. Suppose the General Assembly were to say that all horses and mules shall be considered worth $100 00, and one per cent, tax be laid on them, or that all land shall be considered worth $5 00 per acre, and one per cent, tax be laid on it, would it not be absurd to say that this was a tax ad valorem ? An ad valorem tax is one that depends upon the actual value of the thing taxed, and varies as that value varies. It must be remembered that the stoeh of a corporation does not belong to the corporation. The stock belongs to the stockholders. The corporation is an entity, an existence of itself, entirely differ-ent from its stockholders. The stock is an independent species of property. It may be bought and sold, and inherited. It may become the subject of litigation, and call upon the public for protection, and give it the same trouble as any other property, and this entirely independently of the property owned by the corporation. The stock may be worth but little, the property of the company much. Evidently, the section of the Code was not intended to tax the stock. *397That belongs to the stockholders, and, generally, by our law, is not taxed. The intent was to use the amount of stock paid in as the measure of the value of the property owned by the company, and assess a per cent, upon the value thus fixed. This, it is clear to me, is not a taxing ad valorem.
Again, this section of the Code is inconsistent with the Constitution of 1868, in that the tax it assesses upon corporations is a violation of the provision that taxes shall be uniform on all species of property taxed. If this means anything, it seems to me that it prohibits taxing the same species of property one way in one person’s hands, and another way in another person’s hands. If a private person owns property by the general law, he pays tax upon it according to its value. It may be that he has paid nothing for it, or he may have paid for it more than its worth. He may be in debt for it, still he must pay tax on its value. A corporation is but a person. If John Doe and Richard Roe are taxed according to the value of the property they own, wholly regardless of what they have paid for it, and whether they have or have not paid for it, the law of uniformity requires that corporations shall pay tax upon the property they own in precisely the same way and by the same rule. In other words, as I understand the Constitution, corporations stand, as to taxes upon their property, just as do other persons. It is to be taxed ad valorem, and the rule that taxes are to be uniform on all species of property taxed is to be applied to corporations as well as to private persons. As a matter of course, these views do not cover eases where the Legislature, by contract, before this provision was inserted in the Constitution, had agreed with particular corporations upon some special mode of taxation. Even if it were competent so to do, I do not think it was the intent of the framers of the Constitution to abrogate any such contract, if otherwise binding upon the State.